Ragan, C.
John Withnell and others brought this suit against the city of Omaha and others in the district court of Douglas county. The cause was tried to the court without a jury, and judgment entered on December 29,1890. The plaintiffs filed in this court their transcript of the pleadings and evidence and a petition in error on October 12, 1891. No motion for a new trial was filed in the court below. As the transcript of the pleadings and evidence was not filed here within six months after the rendition of the decree of the district court, the supreme court has no jurisdiction to try the case as an appeal. (Code of Civil Procedure, sec. 675.)
There having been no motion for a new trial made in the district court, this court cannot review the case on error. (Carlow v. Aultman, 28 Neb., 672; Jones v. Hayes, 36 Id., 526, and cases there cited.)
The pleadings support the judgment. The petition in error is therefore dismissed, and the judgment of the district court in all things
Affirmed.
The other commissioners concur.